﻿It gives me pleasure to congratulate you, Sir, on behalf of the Egyptian delegation and on my own behalf, on your election to the presidency of the forty-second session of the United Nations General Assembly. We are particularly pleased to see as President a person with renewed skills who comes from a friendly country with which Egypt maintains cordial relations and enjoys mutual understanding.
In the same spirit, I avail myself of this opportunity to express our profound thanks to your predecessor, Mr. Humayun Rasheed Choudhury, Minister for Foreign Affairs of Bangladesh, for his wise steering of the forty-first session and his invaluable contribution by conducting its proceedings towards the desired objectives. The United Nations, which was born as an expression of humanity's aspirations to peace, security and freedom and whose principles have been beacons on the path to righteousness and justice, still embodies the hopes of many peoples. Forty-two years after its establishment, the United Nations still has a primary role in the maintenance of peace and security and in laying the foundations of relations among States and peoples on the principles of co-operation, solidarity, respect of rights and sovereign equality.
The world today is experiencing extremely delicate international conditions, including conflicts which are being exacerbated or are potentially threatening and volatile. Such a state of affairs makes us more supportive of to and more insistent on the need for relations between States to be based on the principles enshrined in the United Nations Charter. We are confident that the United Nations, which has been a principal forum for the maintenance of peace and security since the end of the Second World War, will continue to play its role and confirm its principles, whatever the difficulties or challenges. We believe that peace is indivisible and that security cannot be the monopoly of a few. In the world of today, where interdependence has been enhanced and distances have narrowed, no one can feel secure in isolation from the rest of the international community. At a time when the threat of confrontation between the two super-Powers clouds the entire globe, any progress towards disarmament by them leads to an atmosphere of detente and de-escalation, whose effect extends to several regional conflicts. Therefore, we learned with great interest the news that the two super-Powers had reached agreement in principle on eliminating some types of nuclear weapons. Such enthusiasm on our part results from our firm belief that nuclear weapons constitute the ultimate danger for humanity. Egypt congratulates the two Powers on the success of their efforts in this field, particularly as a ban on such weapons would represent a unique precedent, for it would be the first agreement leading to actual disarmament consistent with the priorities laid down by the international community in that field.
We also commend the agreement by the two super-Powers to make urgent and intensified efforts to eliminate intercontinental ballistic missiles, which would ease international tension and decrease the nuclear threat and its grave consequences.
Disarmament is an all-embracing issue - one of security and politics as well as development. Indeed, it is the issue of the very survival of mankind. It is now a universally acknowledged truth that the use of weapons of mass destruction would leave neither victor nor vanquished. Consequently, persistence in the arms race is insistence on the futile depletion of the energies and resources of peoples to no avail. In this context, the General Assembly resolution on convening the International Conference on the Relationship between Disarmament and Development was recognition that international security and development are inseparable. It is high time humanity directed its efforts towards construction instead of destruction, development instead of the feverish arms race.
The Treaty on the Non-Proliferation of Nuclear Weapons and the efforts made to utilize nuclear energy for peaceful purposes are complementary. Egypt invites the international community to intensify its efforts to persuade the States that have not signed the Treaty accede to it.
By the same token, Egypt hopes that the Mediterranean will become a nuclear-weapon-free zone and that the Mediterranean sea will continue to be a transit route for trade and culture and a haven of peace and security. In the same vein, Egypt stresses the importance of establishing nuclear-weapon-free zones in the Middle East and Africa. Egypt has consistently called for the achievement of those two objectives and has taken the initiative of submitting specific proposals to this end. it may be appropriate to appeal from this rostrum to the States of the region and the big Powers to adopt positions and take measures conducive to translating those objectives into facts in the near future.
The Iraq-Iran war is at present the centre of conflict and a source of danger in the Middle East. This should in no way blind us to the fact that the Palestine question is the core of the conflict in our part of the world. Despite the passage of time or the flare-up of conflicts in the region, it remains the main source of danger and the underlying cause of tension and turbulence. Peace can never be established, nor can it last, as long as the Palestinian people are deprived of their legitimate national rights, foremost among which is their right to self-determination on their national soil.
Egypt, which has been committed to the Palestinian question ever since it emerged, is no less committed to it today; nor will it ever shirk its responsibility regarding it. Our commitment to the legitimate rights of the Palestinian people is the essence of our endeavours to establish a just and comprehensive peace in our region. We seek to establish peace based on recognition of the legitimate rights of all parties. While the attainment of peace requires that each party make an effort and accept the spirit of settlement and justice, we believe that peace would be an asset to all parties. Conversely, the persistence of tension and conflict is of no benefit to anyone rather, it means loss for everyone.
The lapse of 20 years since Israel occupied the Arab territories in 1967 and the continued rejection by the Palestinian people of that occupation confirm the need for the establishment of comprehensive peace based on justice and the restoration of the legitimate rights of those deprived of them, within a framework that ensures mutual security and recognition of the right of all States in the region to live in peace within secure and recognized boundaries and of the principle of the inadmissibility of the acquisition of territory through war.
History and experience teach us that the rights of peoples cannot be waived by proscription or vanish through oblivion. We also know that although force may impose a fait accompli it does not grant security or establish peace, and that justice alone is the way to peace. We also realize that peace requites persistence and resolve, and that we should not lose the possible in pursuit of the impossible. We should seize every available opportunity and each propitious occasion. We should nurture every bud until it bears the fruit of justice, security and peace.
Egypt has pursued its relentless efforts world-wide so that 19 8 7 may be the year of peace through negotiations between the parties within the context of an international peace conference. These endeavours, supported by the sincere efforts made by other parties, have led to what may be tantamount to an international consensus in support of the idea Of convening an international conference. In this regard, I wish to place on record our appreciation of the support expressed by the Non-Aligned Movement, the Organization of the Islamic Conference, the European Community and the countries of the Nordic Council. That such support contributed greatly to the evolution of this international consensus - so much so that the convening of the international conference has become a real possibility, indeed, the only option, after being only an idea that lacked support.
In this context, I wish, in the name of the Arab Republic of Egypt, to commend the Secretary-General for his sincere efforts in exploring the views of the parties concerned and those of the big Powers on the convening of the international peace conference, and for his ideas and suggestions, which have received our full attention and appreciation.
Egypt realizes that any attempt to impose a fait accompli and maintain the status quo portends serious dangers and grave consequences. There is no alternative but to act seriously and consistently to give an impetus to the peace process. In this respect, I must emphasize the following points.
First, Egypt's commitment to the cause of the Palestinian people and their legitimate national rights is genuine, firm and unswerving. Egypt also reaffirms that the Palestine Liberation Organization (FLO) is the sole, legitimate representative of the Palestinian people.
Secondly, Egypt honours and fulfils its international obligations, abides by them and never ignores them.
Thirdly, the international peace conference has become the possible and acceptable formula for the resumption of the peace drive. It is necessary that all efforts are concerted to persuade the parties that reject this idea that the time has come for an attitude in favour of exploring the prospects of a new era, free from strife and war) an era in which peace would reign supreme.
Fourthly, Egypt believes that, to ensure that the international conference is credible and efficient, it should be held under the auspices of the United Nations. Its terms of reference should be Security Council resolutions 242 (1967) and 338 (1973), as well as the rights of the Palestinian people. It should be attended by all the parties concerned, including the Palestine Liberation Organization, with due attention to the composition of a joint Jordanian-Palestinian delegation. It should be attended, also, by the five permanent members of the Security Council, in view of their responsibilities regarding international peace and security in accordance with the provisions of the United Nations Charter. Finally, it should be an effective framework for direct negotiations on all the elements of the Palestinian question and the rights related thereto, and on the Middle East problem, of which the Palestinian question is the essence.
In the name of Egypt, I call upon all peace-loving Powers throughout the world, to muster their determination and intensify their efforts with a view to speeding up the attainment of a comprehensive and just settlement of the conflict in the Middle East. The progress made so far towards acceptance of the convening of an international conference may well be an incentive and an impetus for all of us to maintain the momentum and pursue the peace drive to its desired objective. Lebanon has continued to experience regrettable developments in a most peculiar and protracted civil war, in which responsibility has been lost amid successive incidents. Although the Lebanese issue may well be one result of the freeze on the Palestinian question, we call upon all concerned to lift their hands from Lebanon so that the brother people of Lebanon may have the opportunity to heal their wounds, close their ranks and work together for true national reconciliation that will restore peace and security to the country and enable the friendly people of Lebanon to lead a normal life and assume their distinctive Arab and cultural role.
The confrontation and conflict afflicting the Gulf region are being exacerbated day by day and further deterioration is threatened. The situation in the Gulf has become a source of grave international tension and causes profound concern to all peace-loving nations yearning for stability. Unfortunately, such a situation is the natural outcome of the Iran-Iraq war, which for the eighth successive year is draining the energies, potential and blood of the two brother peoples. The war has hindered development and progress, claimed almost a million lives from both countries and depleted their great potentialities. Furthermore, its ramifications have spilled over into the whole Gulf region and impeded international navigation through the Gulf.
Egypt expressed full support for Security Council resolution 598 (1987) immediately after its adoption. We still believe in the imperative need for its implementation as we view the termination of this war as the unique solution to the precarious situation in the Gulf waters and on its shores, a situation which places in jeopardy one of the most important sources of energy in the world. We view the resolution as an integral and comprehensive whole, in keeping with international legitimacy. It should be implemented in its entirety within a reasonable time-frame that would neither detract from its content nor lead to its fragmentation. It would be no exaggeration to say that the implementation of this resolution will be a litmus test of the credibility of international legitimacy and the ability to carry out a decision adopted unanimously by the organ with the highest authority.
I wish to commend our sister Iraq for its prompt response to the legitimate decisions of the international community. We call on Iran to support this international drive towards a just peace that would give everyone his due and herald an era of peaceful coexistence that would make amends for the material and human losses incurred during the eight years of war. In this regard, I wish to express our support for the efforts being exerted by the United Nations Secretary-General and to invite all parties to give their genuine, effective support to his endeavours and efforts. I also wish to emphasize that we consider the security of our brothers in the Gulf States as part and parcel of Egypt's security·
The international community is at present confronted with a serious phenomenon which brushes aside all values recognized and cherished by the civilized community and threatens its peace and security·
The spate of violence and terrorism does not constitute a material threat to the safety of individuals and peoples as much as it represents a grave ideological trend that makes the use of violence both a means and an end, rejects pluralism of opinions, and bars free dialogue and constructive coexistence.
Recently, terrorist activities have been rampant and have expanded to encompass locations dear to our heart and, at the same time# sacred places which enjoy sanctity and command the reverence of hundreds of millions of people throughout the world· These incidents have indicated that the threat of terrorism is still lurking and that it attacks when an opportunity presents itself· It also exceeds all limits when we loosen our grip or when we are beguiled into entertaining good intentions. As the issue of terrorism is included in the agenda of the current session, I wish to take this opportunity to reiterate Egypt's view that it is imperative to tackle the phenomenon of terrorism in all its aspects and guises, its causes and roots should be traced with a view to concluding a comprehensive treaty that would fill the loopholes existing in international instruments which seek to deal with some aspects of this problem· Countries that have not acceded to existing agreements should be invited to do so as soon as possible and to incorporate the provisions of these agreements in their domestic legislation, taking due account of the right of peoples and recognized liberation movements to their national struggle for freedom and independence·

The principles on which the Movement of Non-Aligned Countries was based are still relevant and valid. The Movement represents a political expression by third world countries of their incessant struggle for freedom and independence. It is also a positive contribution to the maintenance of international peace and the alleviation of tensions. In view of its historical responsibility as one of the founding members of the Movement of Non-Aligned Countries, Egypt finds it imperative to preserve the concepts and principles on which the Movement is based. It also considers it essential to take a firm stand against all claims towards extremism and exaggeration which tend to divert the Movement from its original path and sublime principles. In this regard, we wish to pay a tribute to the non-aligned countries for their enlightened awareness of, their firm commitment to, and their success, in preserving the genuine principles of non-alignment despite pressure and difficulties. Such an attitude was best demonstrated during the summit meetings of non-aligned countries at New Delhi in 1983 and at Harare in 1986,
If the Movement of Non-Aligned Countries is the political expression of third world countries, the Group of 77 is an expression of the hopes and aspirations of the developing countries for a more equitable international economic order. It is also an endeavour to confirm and consolidate co-operation and collective self-reliance among developing countries.
Egypt has an authentic affiliation to the Islamic world. That affiliation is essentially a belief in the message of Islam, which advocates that human beings are equal, that there is no preference for an Arab over a non-Arab or for a black over a white except on the basis of piety, and that there can be no duress in religion or opinion. Islam is a heavenly message of justice and peace; a call for righteousness and benevolence} a mode of freedom and democracy. It is regrettable and disheartening that the Islamic world is turned into a scene of sanguinary strife between some of its States and that it witnesses attempts to distort the image of Islam, flagrantly and untruthfully clothing it in violence and bigotry, as was demonstrated in the recent incidents in Holy Mecca.
Egypt's return to active participation in the work of the Organization of the Islamic Conference has been a propitious occasion for it to co-ordinate its efforts with those of sister Islamic nations in taking a firm stand against the challenges facing the Islamic world and the dangers to which it is exposed.
The deteriorating situation in which our African brothers in southern Africa are living under the yoke of the racist policies of the Pretoria regime, and the persistence of that regime in illegally occupying Namibia in disregard of the aspirations of its people and their right to self-determination and independence, all warrant profound concern and constitute a flagrant defiance of the will of all peace-loving peoples.
There is no doubt that the scandalous and shameless endeavours by the South African Government, whether through the so-called constitutional reforms or through resort to aggression and military blackmail against neighbouring African States, are acts of hooliganism, which deserve rejection and condemnation. Guided by its African responsibilities and in evidence of its solidarity with its brotherly Africans, Egypt reiterates that it stands firmly and unwaveringly behind the people of South Africa in their struggle for their human and indigenous right to equality and freedom, it also supports the legitimate struggle of the people of Namibia, under the leadership of their legitimate, authentic representative, the South West Africa People's Organization, until they gain full independence. Egypt also calls for the support of the front-line States against threats and aggression.
Egypt appeals to the Security Council to shoulder its responsibilities towards the peoples of southern African in order to enable them to lead a dignified life like all other free and independent peoples. The Security Council should make full use of all its powers, including the imposition of sanctions against that inhuman regime.
In this regard, I wish to mention the positive development in Western public opinion and in the attitude of Western countries towards the abominable racist policies of the South African Government, an attitude which heightens the isolation of that regime and hastens its downfall.
On the threshold of the twenty-first century, there is no alternative before us but squarely to face the problems that hinder the march of peace, co-operation and development.
If we state that the Middle East and southern Africa are hotbeds of bitter struggle between obsolete concepts and forward-looking prospects, we cannot, however, ignore other problems that afflict various regions, such as the problem of Cyprus in the Mediterranean, that of Afghanistan in south-west Asia, Korea in East Asia, Kampuchea in South-East Asia and other problems in Central America.
As for Cyprus, there is no alternative to a solution that takes into consideration the inalienable and legitimate rights of all Cypriots on an equal footing in the interest of preserving the unity of the island, its independence, territorial integrity and non-aligned status. As regards Afghanistan, we fully support the efforts of the Secretary-General to arrive at a just settlement of the Afghan problem. Such a settlement of the problem, while respecting Afghanistan's independence, should be based on the withdrawal of all foreign troops from its territory, putting an end to interference in its internal affairs and ensuring its non-alignment. In this context Egypt supports all serious initiatives calling for the early withdrawal of foreign troops and the restoration of peace and stability to the brotherly people of Afghanistan.
On Korea, we reaffirm our sympathy with, and support for, the legitimate aspirations of the Koreas for a peaceful reunification of the Korean peninsula and the attainment of stability and security in the area. We invite them to engage in a serious dialogue towards that end.
In the same spirit, we reiterate that Egypt views respect for Kampuchea's independence as an important element for stability in South-East Asia.
As for Central America, Egypt welcomed the agreement reached recently among the States of the region. We also support the efforts of the Contadora Group and Support Groups to achieve peace and stability in Central America. Egypt reiterates its call for respect for good-neighbourliness and for existing frontiers among all the countries of the region} non-interference in their internal affairs·, preservation of the rights, interests and aspirations of the peoples of the region and refraining from policies of provocation and counter-attempts at polarization. We hope that the recent agreement will culminate in a durable settlement putting an end to tension and enabling the peoples of the region to forge ahead to an era of co-operation and development under the banner of democracy.
As the decade of the 1980s draws to a close, it is observed that the accomplishments of the international community in the field of economic relations have been so disappointing that some tend to call it "the lost development decade". The international economic crisis has reached immense proportions. As President Mohammed Hosni Mubarak said in his address before the seventh session of the United Nations Conference on Trade and Development (UKCTAD), the debt problem "has reached serious proportions that cannot be ignored, threatening grave consequences unless the international community, debtors and creditors alike, take effective action". In addition to the debt problem, there are the issues of deterioration in terms of trade, the fall in commodity prices, reduced official development assistance flows, high interest rates, fluctuations of exchange rates and the net transfer of resources from developing to developed countries.
The international economic crisis has placed the developing countries in general, and the African countries in particular, before grave challenges. It has condemned their peoples to live under arduous conditions. We therefore must take serious action in order to cope with those conditions and resolve those problems at the earliest possible time.
Against this bleak picture, there are some indications offering a flicker of hope that logic may be sought and wisdom resorted to in coping with those vital and urgent economic issues. Such indications were demonstrated mainly in the Final Act adopted by consensus at UNCTAD VII voicing the determination of all participating parties, developed and developing alike, to assume their responsibilities and honour their obligations in tackling this crushing crisis. Such an attitude deserves our encouragement, coupled with a reaffirmation by all of us of our obligations as contained in the Final Act of UNCTAD VII.
The United Nations was established to maintain peace among nations and preserve their freedom and independence. From the beginning, it realized that the freedom of nations is essentially based on the freedom of individuals. It was equally aware that violation of the freedom of citizens in their own countries was an extension of a policy which was heedless of law and morality in international relations. Thus the International Declaration on Human Rights represented a moral obligation which transcended borders and restrictions and made the protection of man's rights and freedom a preoccupation of the international community and of humanity at large.
Nothing is more outrageous than aggression against human rights which denies the rights of entire peoples, as is the case with regard to the policy of apartheid in South Africa. Another example is the Palestinian people, which have been denied the right to self-determination and whose basic rights are violated under occupation - rights bestowed on them by their Creator and emphasized in various international pacts.
Egypt has always been in the forefront of countries that advocate respect for human rights and the rights of peoples. Egypt made an outstanding contribution to the formulation of the International Declaration on Human Rights.
In the past six years Egypt, under President Mubarak, has made substantial progress in the field of respect for human rights. During this period Egypt ratified six international instruments related to respect for human rights in various spheres, and they have become part of our legal system.
Since January 1982 Egypt has ratified the following instruments: the International Covenant on Civil and Political Rights; the International Covenant on Economic, Social and Cultural Rights; the International Convention on the Suppression and Punishment of the Crime of Apartheid; the Convention against Torture; the Convention on the Elimination of All Forms of Discrimination against Women and the African Charter of Human and People's Rights.
Egypt's ratification of those instruments was not mere form devoid of content? Hot was it simply an attempt to go along with the wishes of the international community. Rather, it was the reflection of a wide-ranging and profound democratic development experienced by Egypt and enjoyed by its people. The Egyptian political scene is now characterized by pluralism of opinion and freedom of political and intellectual expression under the umbrella of the Constitution and the rule of law that treat the ruler and the ruled on an equal footing, supported by an independent judiciary system that ensures justice and applies the law.
The Egyptian people will soon embark cm a new and glorious phase of democratic development when they elect their President through a free public referendum, in a climate of freedom and stability, coupled with their aspirations for development, progress and peace.
I have dwelt on the great hopes we entertain in our constant pursuit of justice and morality, progress and advancement. I have also spoken of the difficulties and perils hindering out drive. May the rays of hope dissipate feelings of despair and the world leave behind the setting sun of the twentieth century and on solid ground forge ahead in a new spirit to welcome the rising sun of the next century, so that humanity may enjoy an era of peace security, stability and prosperity.
